Citation Nr: 0937477	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  05-40 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky

THE ISSUES

1. Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
back injury.

2. Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of burns 
to the face and eyes.  

3. Entitlement to service connection for a right knee 
disability.

4. Entitlement to service connection for a left knee 
disability.

5. Entitlement to service connection for hemorrhoids.

6. Entitlement to service connection for a psychiatric 
disorder, including depression.

7. Entitlement to service connection for arthritis.

REPRESENTATION

Veteran represented by:	Kentucky Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1976 to February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in April 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In May 2008, the Board remanded the claims to afford the 
Veteran a personal hearing.  In August 2008, the Veteran 
appeared at a hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is in the record. 

In statements in February 2005 and in December 2005, the 
Veteran raised the claim of a total disability rating for 
compensation based on individual unemployability, which is 
referred to the RO for appropriate action.  

Before deciding the underlying claims of service connection 
for residuals of back injury and for residuals of burns to 
the face and eyes and the remainder of the claims, the claims 
are REMANDED to the RO via the Appeals Management Center in 
Washington, DC.




FINDINGS OF FACT

1. In a rating decision in June 1994, the RO denied the claim 
of service connection for residuals of a back injury; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in June 1994 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of back injury.  

3. In a rating decision in June 1994, the RO denied to reopen 
the claim of service connection for residuals of burns; after 
the Veteran was notified of the adverse determination and of 
his appellate rights, he did not appeal the denial of the 
claim and the rating decision became final.

4. The additional evidence presented since the rating 
decision by the RO in June 1994 relates to an unestablished 
fact necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim of service 
connection for residuals of burns to the face and eyes.  


CONCLUSIONS OF LAW

1. The rating decision in June 1994 by the RO, denying 
service connection for residuals of a back injury, became 
final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in June 1994, denying the claim of service 
connection for residuals of a back injury is new and material 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).

3. The rating decision in June 1994 by the RO, denying to 
reopen the claim of service connection for residuals of 
burns, became final.  38 U.S.C.A. § 7105(c) (West 2002).

4. The additional evidence presented since the rating 
decision by the RO in June 1994, denying to reopen the claim 
of service connection for residuals of burns is new and 
material and the claim is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claims of service connection for residuals of a back 
injury and residuals of splash burns to the face and eyes, 
the only matter resolved in this decision, further discussion 
here of compliance with the VCAA with regard to the claim to 
reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

As the Veteran's current application to reopen the claims was 
received after August 2001, the current regulatory definition 
of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Residuals of Back Injury

In a rating decision in June 1994, the RO denied the claim of 
service connection for residuals of a back injury on the 
grounds that the post-service low back pain was unrelated to 
a complaint of low back pain in September 1978 in service.  

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
June 1994 consisted of service treatment records.  



Additional Evidence

The additional evidence presented since the rating decision 
in June 1994 consists of service treatment records that show 
in July 1977 the Veteran was involved in a motorcycle 
accident and he complained that his whole body ached.  An X-
ray of lumbar spine was normal.  After service, records of 
the Social Security Administration show that in August 1979 
the Veteran complained of back pain for "years."  In June 
1994, the Veteran gave a fifteen history (1979) of low back 
pain and that he served in the National Guards of 
Massachusetts and Indiana in the 1980s. In September 1994, 
the Veteran complained of low back pain since 1978, when he 
was scalded by water from a car radiator.  In August 2008, 
the Veteran testified that the motorcycle accident did not 
help his back.  

Analysis

As the additional evidence consists of service treatment 
records and post-service records, suggesting a possible 
association between the low back pain in service and post-
service low back pain by continuity, the absence of which was 
the basis for the previously denial of the claim, the 
evidence relates to an unestablished fact necessary to 
substantiate the claim and raises a reasonable possibility of 
substantiating the claim and the claim is reopened.

Residuals of Burns to the Face and Eyes

In a rating decision in June 1994, the RO denied the 
Veteran's application to reopen the claim of service 
connection for residuals of burns of the face and eyes as the 
additional evidence was not new and material.  The claim of 
service connection was previously denied because there was no 
evidence of a chronic disability. 

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

The evidence considered at the time of the rating decision of 
June 1994 consisted of service treatment records, a prior 
rating decision in September 1992 by the RO, and VA records 
from 1993 to 1994.  

Additional Evidence

The additional evidence presented since the rating decision 
in June 1994 consists of service treatment records, dated in 
March 1978, which show that the Veteran suffered first and 
second degree burns on his face, when he was scalded by water 
from a car radiator.  

Analysis

As the additional evidence consists of relevant service 
department records that have not been associated with the 
claims file when VA first decided the claim, VA will 
reconsider the claim.  38 C.F.R. § 3.156(c).  


ORDER

As new and material evidence has been presented, the claim of 
service connection for residuals of a back injury is 
reopened.  To this extent only the appeal is granted. 

As new and material evidence has been presented, the claim of 
service connection for residuals of burns to the face and 
eyes is reopened.  To this extent only the appeal is granted. 




REMAND

On the reopened claims of service connection for residuals of 
a back injury and for residuals of burns to the face and 
eyes, in June 1992, the National Personnel Records Center 
reported that the available service records where sent.  In 
August 2008, the Veteran submitted additional service 
treatment records, which were not included with the service 
records initially sent by the National Personnel Records 
Center.  Also, there may be relevant records of the National 
Guards of Massachusetts and Indiana in the 1980s, pertaining 
to these claims and to the claims for right and left knee 
disabilities.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department unless 
the records sought do not exist or that further efforts to 
obtain those records.   38 C.F.R. § 3.159(c)(2).  

On the claim of service connection for hemorrhoids, the 
service treatment records show that in January 1977 an 
external hemorrhoid.  After service, the medical evidence 
documents hemorrhoids in 1992, in 1994, and in 2001.  VA 
records from 2006 to 2008 list hemorrhoids as a health 
problem.  As there is in-service and post-service medical 
evidence of hemorrhoids, further development is needed under 
the duty to assist. 

On the claim of service connection for depression, VA records 
show that the Veteran was treated for depression, dysthymia, 
and anxiety.  The Veteran asserts that depression and anxiety 
are due to his physical problems.  A decision on this claim 
is deferred until the other claims of service connection are 
fully developed.  

On the claim of service connection for arthritis, the Veteran 
asserts that he has arthritis of back and knees.  A decision 
on this claim is deferred until the other claims of service 
connection for residuals of a back injury and for right and 
left disabilities are fully developed. 




Accordingly, the case is REMANDED for the following action:

1. Ask the National Personnel Records 
Center to search for the following 
records: 

a). Additional service treatment 
records; 
b). In-patient or other records from 
the Tuttle Army Health Clinic, Hunter 
Army Airfield, Savannah, Georgia, 
from 1976 to 1979; and, 
c). In-patient records from the Fort 
Stewart Army Hospital, Georgia, from 
March to April 1978. 

If the records sought do not exist or 
further efforts to obtain the records 
would be futile, notified the Veteran in 
accordance with 38 C.F.R. § 3.159(e). 

2. Ask the Veteran to identify the dates 
he was in the Massachusetts and Indiana 
National Guards in the 1980s and then 
obtain the personnel and medical records.  
If the records sought do not exist or 
further efforts to obtain the records 
would be futile, notified the Veteran in 
accordance with 38 C.F.R. § 3.159(e).

3. Obtain the records from the Louisville, 
Kentucky, VA Medical Center, pertaining to 
a hemorrhoidectomy in August 1994.  

4. Afford the Veteran a VA examination to 
determine whether it is at least as likely 
as not that the current hemorrhoids, if 
any, are related to the single finding of 
an external hemorrhoid in service in 
January 1977.

In formulating the opinion, the examiner is 
asked to comment on whether the post-
service hemorrhoids represented a 
progression of the hemorrhoid noted in 
service or the post-service hemorrhoids 
were a new and separate condition.  

Also the examiner is asked to consider that 
the term "at least as likely as not" does 
not mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review. 

5. After the development has been 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


